      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEREK ISAAC,                          :
         Plaintiff                    :
                                      :            No. 1:20-cv-1993
            v.                        :
                                      :            (Judge Rambo)
ROBERT MARSH, et al.,                 :
        Defendants                    :

                             MEMORANDUM

      On October 30, 2020, pro se Plaintiff Derek Isaac (“Plaintiff”), who is

currently incarcerated at the State Correctional Institution Benner Township in

Bellefonte, Pennsylvania (“SCI Benner Township”), initiated the above-captioned

case by filing a complaint pursuant to 42 U.S.C. § 1983 against Defendants Robert

Marsh (“Marsh”), Bradley Booher (“Booher”), Unit Manager Stessney (“Stessney”),

Sergeant   Z.N.   Hammers      (“Hammers”),     Correctional   Officer   McClincy

(“McClincy”), J. Burd (“Burd”), Curtis Grice (“Grice”), John E. Wetzel (“Wetzel”),

Tabb Bickell (“Bickell”), James Barnacle (“Barnacle”), Timtohy A. Holmes

(“Holmes”), Wayne Liness (“Liness”), Governor Tom Wolf (“Wolf”), Lieutenant

Governor John Fetterman (“Fetterman”), Attorney General Josh Shapiro

(“Shapiro”), Dorina Varner (“Varner”), and Keri Moore (“Moore”). (Doc. No. 1.)

Plaintiff has also filed a motion for leave to proceed in forma pauperis. (Doc. No.
       Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 2 of 17




2.) Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), 1 the Court will

perform its mandatory screening of the complaint. For the reasons set forth below,

the Court will grant Plaintiff’s motion to proceed in forma pauperis and dismiss the

complaint with leave to amend.

I.      BACKGROUND

       Plaintiff alleges that on June 3, 2020, he was sitting at a table in the dayroom

of Bravo Unit/Alpha Pod at SCI Benner Township when Defendant McClincy

walked up to him. (Doc. No. 1 at 5.) Plaintiff was wearing a mask on which he was

written “I can’t breathe,” which were the “last recorded words” of George Floyd

before his death in Minneapolis, Minnesota. (Id.) Plaintiff alleges that Defendant

McClincy accused him of “citing” a riot; Plaintiff responded that he was not citing

a riot but was instead honoring Floyd’s memory. (Id.) Defendant McClincy

continued “to display his authoritative dominance” over Plaintiff by oppressing his

right to free speech. (Id.)

       Plaintiff subsequently left the table and went back to his cell. (Id. at 6.)

Defendant Hammers appeared at the entrance to his cell and confiscated Plaintiff’s

mask. (Id.) Plaintiff alleges that while his mask was confiscated, a white inmate

was permitted to wear a face mask printed with a skull and no action was taken



1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
                                              2
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 3 of 17




against him. (Id.) Plaintiff alleges that the same inmate was again permitted to wear

the face mask printed with a skull on July 12, 2020 and no action was taken by

Defendant Hammers. (Id. at 7.) Plaintiff asserts that prior to June of 2020, not one

staff member, including Defendants Stessney, Hammers, and McClincy made any

mention of his mask. (Id.)

      Plaintiff alleges that he has been “emotionally unstable” and has experienced

“moments of great sadness” because of these events. (Id. at 11.) Based on the

foregoing, he asserts violations of his First Amendment free speech rights; Article I,

§ 7 of the Pennsylvania Constitution; 18 Pa. Cons. Stat. §§ 2710 and 5301(2); and

various policies and regulations of the Department of Corrections (“DOC”). (Id. at

8-10.) The Court also construes Plaintiff’s complaint to raise a claim for relief under

the Fourteenth Amendment’s Equal Protection Clause. He seeks damages as well

as an order of protection from retaliatory action. (Id. at 8, 13.) Plaintiff also requests

that the “transgressors be removed from their employment” and that their superiors,

including state-wide elected officials, be held accountable by “enforcing them to

uphold their policies.” (Id. at 12.)

II.    LEGAL STANDARD

      A.     Screening and Dismissal of Prisoner Complaints

      Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or


                                            3
       Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 4 of 17




officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint

“is frivolous, malicious, or fails to state a claim upon which relief may be granted,”

the Court must dismiss the complaint. See 28 U.S.C. § 1915A(b)(1). District courts

have a similar screening obligation with respect to actions filed by prisoners

proceeding in forma pauperis and prisoners challenging prison conditions. See 28

U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . is frivolous or malicious [or] fails to state

a claim on which relief may be granted . . . .”); 42 U.S.C. § 1997e(c)(1) (“The Court

shall on its own motion or on the motion of a party dismiss any action brought with

respect to prison conditions under section 1983 of this title . . . by a prisoner confined

in any jail, prison, or other correctional facility if the court is satisfied that the action

is frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”).

       A complaint is frivolous if it lacks an arguable basis either in law or fact. See

Mitchell v. Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490

U.S. 319, 327-28 (1989)). When deciding whether a complaint fails to state a claim

on which relief may be granted, district courts apply the standard governing motions

to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See, e.g., Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June

26, 2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for


                                              4
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 5 of 17




dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010)

(explaining that when dismissing a complaint pursuant to § 1915A, “a court employs

the motion to dismiss standard set forth under Federal Rule of Civil Procedure

12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the

plausibility of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a

cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).




                                           5
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 6 of 17




      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).

      B.      Claims Filed Pursuant to 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of
           Columbia, subjects, or causes to be subjected, any citizen of the
           United States or other person within the jurisdiction thereof to the
           deprivation of any rights, privileges, or immunities secured by the


                                           6
       Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 7 of 17




            Constitution and laws, shall be liable to the party injured in an action
            at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).

III.   DISCUSSION

       A.      Plaintiff’s Complaint

               1.     Claims Against Defendants Marsh, Booher, Burd, Grice,
                      Wetzel, Bickell, Barnacle, Holmes, Liness, Wolf, Fetterman,
                      Shapiro, Varner, and Moore

       As an initial matter, Plaintiff fails to state a claim for relief against Defendants

Marsh, Booher, Burd, Grice, Wetzel, Bickell, Barnacle, Holmes, Liness, Wolf,

Fetterman, Shapiro, Varner, and Moore. Although Plaintiff names these individuals

as Defendants, there are no averments related to them in the body of the complaint.

Thus, Plaintiff’s claims against these individuals are subject to dismissal without

prejudice for that reason alone. See Robinson v. Wheary, No. 1:16-cv-2222, 2017
                                             7
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 8 of 17




WL 2152365, at *1-2 (M.D. Pa. May 17, 2017) (dismissing complaint pursuant to

screening provisions of 28 U.S.C. § 1915(e)(2) where “the caption of the complaint

names numerous individual defendants, [but] contains no well-pleaded factual

averments relating to these specific defendants in the body of the complaint”).

      Moreover, it appears that Plaintiff seeks to proceed against these individuals

because of their supervisory positions or their involvement in his grievances about

the events complained of above. For a § 1983 claim to survive a motion to dismiss,

the plaintiff must sufficiently allege that the defendant was personally involved in

the act or acts that the plaintiff claims violated his rights. See Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988); Solan v. Ranck, 326 F. App’x 97, 100 (3d Cir.

2009). Therefore, supervisors cannot be liable under § 1983 on the traditional

standard of respondeat superior. See Santiago, 629 F.3d at 128. Instead, there are

two theories of supervisory liability that are applicable to § 1983 claims: (1) “a

supervisor may be personally liable under § 1983 if he or she participated in violating

the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in his subordinates’ violations”; and (2) policymakers

may also be liable under § 1983 “if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.’” See A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004). Here, however,


                                           8
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 9 of 17




Plaintiff has failed to allege plausible supervisory liability claims because he has not

set forth any factual averments regarding these Defendants.

      Moreover, inmates do not have a constitutional right to prison grievance

procedures. See Lions v. Wetzel, No. 1:13-cv-2952, 2015 WL 2131572, at *6 (M.D.

Pa. May 6, 2015). The filing of a grievance, participation in “after-the-fact” review

of a grievance, or dissatisfaction with the response to an inmate’s grievance, do not

establish the involvement of officials and administrators in any underlying

constitutional deprivation. See Pressley v. Beard, 266 F. App’x. 216, 218 (3d Cir.

2008) (“The District Court properly dismissed these defendants and any additional

defendants who were sued based on their failure to take corrective action when

grievances or investigations were referred to them.”); Brooks v. Beard, 167 F.

App’x. 923, 925 (3d Cir. 2006) (holding that allegations that prison officials

responded inappropriately to inmate’s later-filed grievances do not establish the

involvement of those officials and administrators in the underlying constitutional

deprivation); Ramos v. Pa. Dep’t of Corr., No. 06-1444, 2006 WL 2129148, at *3

(M.D. Pa. July 27, 2006) (“[C]ontentions that certain correctional officials violated

an inmate’s constitutional rights by failing to follow proper procedure or take

corrective action following his submission of an institutional grievance are generally

without merit.”); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)

(concluding that where a defendant, after being informed of the violation through


                                           9
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 10 of 17




the filing of grievances, reports, or appeals, failed to take action to remedy the

alleged wrong is not enough to show that the defendant had the necessary personal

involvement); Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir. 1985) (concluding that

a mere “linkage in the prison chain of command” is not sufficient to demonstrate

personal involvement for purposes of a civil rights action); Wilson v. Horn, 971 F.

Supp. 943, 947 (E.D. Pa. 1997) (noting that a complaint alleging that prison officials

failed to respond to the inmate plaintiff’s grievance does not state a constitutional

claim), aff’d, 142 F.3d 430 (3d Cir. 1998). Consequently, any claims asserted by

Plaintiff in an attempt to establish liability against Defendants based solely upon the

substance of their respective responses, or lack thereof, to his grievances or

administrative remedies does not support a constitutional claim. See Alexander v.

Gennarini, 144 F. App’x 924, 925 (3d Cir. 2005) (involvement in post-incident

grievance process not a basis for liability); see also Brooks, 167 F. App’x at 925;

Ramos, 2006 WL 2129148, at *3.

             2.     First Amendment Claims

      Plaintiff suggests that Defendants McClincy, Hammers, and Stessney violated

his First Amendment free speech rights by confiscating his mask. The United States

Supreme Court has noted that “[f]ree speech is not absolute at all times and under

all circumstances.” See Chaplinsky v. New Hampshire, 315 U.S. 568, 571-72

(1942). Types of speech that are unprotected include, but are not limited to, fighting


                                          10
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 11 of 17




words, threats, obscenity, and speech that “imminently incites illegal activity.” See

Parran v. Wetzel, No. 3:14-cv-1522, 2016 WL 1162328, at *6 (M.D. Pa. Mar. 23,

2016). It is well established that inmates retain “the protections afformed by the

First Amendment,” see O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987), but

they “retain[] [only] those First Amendment rights that are not inconsistent with

[their] status as [] prisoner[s] or with the legitimate penological objectives of the

corrective system.” See Pell v. Procunier, 417 U.S. 817, 822 (1974). An inmate’s

First Amendment right to free speech, therefore, may be curtailed if the inmate’s

speech poses “the likelihood of disruption to prison order or stability, or otherwise

interferes with the legitimate penological objectives of the prison environment.” See

Jones v. N.C. Dep’t of Corr., 433 U.S. 119, 132 (1977); see also Turner v. Safley,

482 U.S. 78, 87 (1987) (noting that prison regulations can restrict free speech if such

restrictions are “reasonably related to legitimate penological interests”). “Thus, an

inmate’s First Amendment rights do not include the right to debate staff orders prior

to obeying them, disregard prison rules, or engage in activities that may incite a

disturbance.” See Parran, 2016 WL 1162328, at *6. At this time, the Court

concludes that Plaintiff has set forth a plausible First Amendment free speech claim

against Defendants McClincy, Hammers, and Stessney.




                                          11
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 12 of 17




                3.   Fourteenth Amendment Claims

      Plaintiff also appears to suggest that Defendants McClincy, Hammers, and

Stessney violated his Fourteenth Amendment equal protection rights because his

mask was confiscated and a Caucasian inmate was permitted to wear a mask printed

with a skull.

      The Equal Protection Clause requires all persons “similarly situated” to be

treated alike by state actors. See City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439 (1985). Traditionally, “[i]n order to establish a prima facie case of

discrimination under the Equal Protection Clause, [plaintiffs] need[] to prove that

they were members of a protected class [such as race or gender] and that they

received different treatment than that received by similarly-situated individuals.”

See Oliveira v. Twp. of Irvington, 41 F. App’x 555, 559 (3d Cir. 2002). However,

where a plaintiff alleges that he alone “has been intentionally treated differently from

others similarly situated and that there is no rational basis for the difference in

treatment,” he may raise a “class of one” equal protection claim. See Engquist v.

Or. Dep’t of Agric., 553 U.S. 591, 598 (2008). To maintain such a claim, a plaintiff

must establish that he has been irrationally singled out for disparate treatment. See

id. “[A]t the very least, to state a claim under [a class of one theory], a plaintiff must

allege that (1) the defendant treated him differently from others similarly situated,

(2) the defendant did so intentionally, and (3) there was no rational basis for the


                                           12
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 13 of 17




difference in treatment.” Mosca v. Cole, 217 F. App’x 158, 164 (3d Cir. 2007).

When alleging the existence of similarly situated individuals, plaintiffs “cannot use

allegations . . . that amount to nothing more than ‘conclusory, boilerplate language’

to show that he may be entitled to relief,” and “bald assertion[s] that other[s] . . .

were treated in a dissimilar manner” will not suffice. See Young v. New Sewickley

Twp., 160 F. App’x 263, 266 (3d Cir. 2005) (citing Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005)).

      As an initial matter, prisoners are not a protected class of individuals. See

Abdul-Akbar v. McKelvie, 239 F.3d 307, 317 (3d Cir. 2001). Plaintiff, however,

suggests that he was discriminated against because of his race, which is a protected

class. See Mack v. Warden Loretto FCI, 839 F.3d 286, 305 n.112 (3d Cir. 2016). At

this time, the Court concludes that Plaintiff has set forth a plausible Fourteenth

Amendment equal protection claim against Defendants McClincy, Hammers, and

Stessney.

             4.    Claims Pursuant to the Pennsylvania Constitution

      Plaintiff maintains further that Defendants’ actions violated Article 1, Section

7 of the Pennsylvania Constitution. As the Third Circuit has recognized, however,

“[n]o Pennsylvania statute establishes, and no Pennsylvania court has recognized, a

private cause of action for damages under the Pennsylvania Constitution.” See

Pocono Mtn. Charter Sch. v. Pocono Mtn. Sch. Dist., 442 F. App’x 681, 687 (3d Cir.


                                         13
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 14 of 17




2011). Accordingly, any claims seeking damages pursuant to the Pennsylvania

Constitution are subject to dismissal. Plaintiff, however, may proceed on any claims

seeking declaratory and injunctive relief under the Pennsylvania Constitution. See

Jones v. City of Philadelphia, 890 A.2d 1188, 1216 (Pa. Commw. Ct. 2006).

             5.    Claims Pursuant to the Pennsylvania Crimes Code

      Pennsylvania also seeks to assert claims for relief pursuant to 18 Pa. Cons.

Stat. Ann. § 2710, which criminalizes ethnic intimidation, and 18 Pa. Cons. Stat.

Ann. § 5301(2), which criminalizes official oppression.         (Doc. No. 1 at 9.)

Pennsylvania courts “have on occasion recognized that tort liability may be imposed

for Crimes Code violations” and that the “same conduct that constitutes a violation

of a criminal statute may also form the basis for a separate civil claim.” D’Errico v.

DeFazio, 763 A.2d 424, 430 (Pa. Super. Ct. 2000). Here, however, Plaintiff “do[es]

mot seek redress under general negligence or other well-established common law

principles[;] instead, [he] seek[s] to impose civil liability based on the criminal

statute[s] [themselves].” Id. The Court has not located any indications that there are

private causes of action for the various crimes Plaintiff believes Defendants

committed. See, e.g., Williams v. Wetzel, No. 1:17-cv-79, 2020 WL 583983, at *17

(M.D. Pa. Feb. 6, 2020) (concluding same with respect to official oppression), aff’d,

2020 WL 5422985 (3d Cir. Sept. 10, 2020); cf. Bullock v. Bimbo Bakeries USA, No.

1:09-cv-1902, 2010 WL 1753643, at *5 (M.D. Pa. Feb. 5, 2010) (concluding that


                                         14
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 15 of 17




plaintiff could not maintain a private cause of action for alleged theft crimes under

Pennsylvania law), Report and Recommendation adopted by 2010 WL 1753770

(M.D. Pa. Apr. 27, 2020). The Court, therefore, will dismiss Plaintiff’s claims

pursuant to 18 Pa. Cons. Stat. Ann. §§ 2710 and 5301(2).

      B.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002).

      Based on the foregoing, it would be futile to permit Plaintiff to amend: (1) any

claims arising from Defendants’ involvement in the review of his grievances; (2)


                                          15
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 16 of 17




any claims seeking monetary relief under the Pennsylvania Constitution; and (3) his

claims pursuant to the Pennsylvania Crimes Code. However, it is neither clear that

amendment would be futile, nor is there any basis to believe that amendment would

be inequitable, with respect to any other claims Plaintiff raises against Defendants

Marsh, Booher, Burd, Grice, Wetzel, Bickell, Barnacle, Holmes, Liness, Wolf,

Fetterman, Shapiro, Varner, and Moore. Accordingly, Plaintiff will be granted leave

to file an amended complaint with respect to such claims. Plaintiff is advised that

the amended complaint must be complete in all respects. It must be a new pleading

that stands by itself without reference to the original complaint or any other

document. The amended complaint should set forth Plaintiff’s claims in short,

concise, and plain statements as required by Rule 8 of the Federal Rules of Civil

Procedure. Each paragraph should be numbered. It should specify which actions

are alleged as to which defendants and sufficiently allege personal involvement of

each defendant in the acts that he claims violated his rights. Mere conclusory

allegations will not set forth a plausible claim. Plaintiff is advised that if he fails to

file an amended complaint, the above-captioned case will proceed only as to his First

and Fourteenth Amendment claims against Defendants McClincy, Hammers, and

Stessney.




                                           16
      Case 1:20-cv-01993-SHR-EB Document 5 Filed 11/05/20 Page 17 of 17




IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. No. 2) and partially dismiss his complaint (Doc.

No. 1) for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s claims arising from Defendants’ involvement

in the review of his grievances, his claims seeking monetary relief under the

Pennsylvania Constitution, and his claims pursuant to the Pennsylvania Crimes Code

will be dismissed with prejudice. Any other claims Plaintiff seeks to raise against

Defendants Marsh, Booher, Burd, Grice, Wetzel, Bickell, Barnacle, Holmes, Liness,

Wolf, Fetterman, Shapiro, Varner, and Moore will be dismissed without prejudice

to Plaintiff’s right to file an amended complaint as set forth above. If Plaintiff fails

to file an amended complaint, the above-captioned case will proceed only as to his

First and Fourteenth Amendment claims against Defendants McClincy, Hammers,

and Stessney. An appropriate Order follows.



                                        /s Sylvia H. Rambo
                                        United States District Judge

Dated: November 5, 2020




                                          17
